DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis (WO 2010008721 A) in view of Reinecke (DE 102006009460 A1).
	Regarding claim 6, Davis teaches a method of processing a semiconductor wafer (substrate 102; silicon [0028],  comprising:
	Locating the semiconductor wafer on an upper surface of a sample stage (pedestal assembly 502) disposed in a lower portion of a processing chamber (etch process chamber 500) inside a vessel (fig. 5A);
	Suppling a process gas into the processing chamber ([0033];
	Detecting infrared light exiting from a rear surface of the wafer after having passed through an inside of the semiconductor wafer (signal generator 508 generates IR light to pass through substrate, [0035-0036]), using a detector (sensor 510) disposed below the upper surface of the sample stage; 
Determining a temperature of the semiconductor wafer using a result of detecting a characteristic change of intensities of the IR light in a plurality of wavelengths thereof  (detecting change of intensity of light due to change of silicon transmissivity based on wavelength, [0028])
	Adjusting the temperature of the semiconductor wafer using the value obtained by the step of determining the temperature of the semiconductor wafer ([0043]).
	Davis does not teach detecting a characteristic change of intensities of the IR light in a plurality of wavelengths thereof and determining the temperature by detecting a wavelength of the IR light in which the characteristic change occurred and using data which is obtained before processing the semiconductor wafer and indicating a relationship between the temperature of the semiconductor wafer and the wavelength of the IR light in which the characteristic change occurred.
	Reinecke teaches a method of measuring the temperature of a substrate by detecting the characteristic change of intensities of IR light (detecting absorption edge, [0014]), in a plurality of wavelengths (source and detector have range of wavelengths, [0026-0027]) and determining the temperature by detecting a wavelength of the IR light in which the characteristic change occurred (determine wavelength of absorption edge and calculate temperature based on wavelength, [0015]) and using data which is obtained before processing the semiconductor wafer and indicating a relationship between the temperature of the semiconductor wafer and the wavelength of the IR light in which the characteristic change occurred (data from previously performed calibration, [0018]).
	It would have been obvious to one of ordinary skill in the art to measure the absorption edges of a plurality of IR wavelengths and use them to determine the temperature as taught by Reinecke, in order to precisely measure a wide range of substrate temperatures for the multiple plasma process types taught by Davis in a known manner with no unexpected result.
	Regarding claim 8, Davis teaches that the temperature of the semiconductor wafer is determined based on the result of detecting the characteristic change of intensities of IR light which illuminates the semiconductor wafer ([0028]) through a hole (any of windows 526) in the sample stage from a light source disposed below the upper surface of the sample stage, and which passes through the inside of the semiconductor wafer, and which is detected by the detector (configuration of fig. 1B, sensor and IR generator 104 are below sample and therefore below at least upper surface of sample stage).
	Regarding claim 10, Davis teaches that the temperature of the semiconductor wafer is determined based on the result of detecting the characteristic wavelength of IR light in which the intensities of IR light characteristically changes (due to the substrate suddenly changing transmissivity), the characteristic wavelength altering according to the temperature of the semiconductor wafer ([0028]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Reinecke and in further view of Miyato (JP 2007263583 A).
Regarding claim 7, Davis and Reinecke teach all the limitations of claim 6 as described above.  Davis does not teach that the temperature of the semiconductor wafer is determined based on detecting the change of intensities of IR light obtained from differences between intensities of IR light which are detected during illumination by a light source and intensities of IR light detected when the light source is off.
Miyato teaches determining an IR intensity based on a difference between an intensity when a light source is off and an intensity when the light source is on (p. 11 paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Davis to measure the intensity of the IR light using a difference of intensities when the IR source is off and on, in order to subtract out a baseline IR intensity emitted by wafer when the light source is off so as to determine the transmissivity of the wafer based only on the light from the light source.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Reinecke and in further view of Shinoda (US 20150270148 A1).
Regarding claim 9, Davis and Reinecke teach all the limitations of claim 6 as described above.  Davis and Reinecke do not teach that the method further comprises at least one cycle of steps comprising steps of absorbing particles generated by the process gas on a film disposed on an upper surface of the semiconductor wafer to generate the product layer; and desorbing the product layer by heating the semiconductor wafer using IR light from a lamp after the absorbing step, wherein the IR light which is emitted from the lamp and which passes through the semiconductor wafer is detected by the detector before or after the desorbing step.
Shinoda teaches a plasma processing apparatus which adsorbs particles generated by a process gas on a film disposed on an upper surface of the semiconductor wafer to generate a product layer, and desorbing the process layer using IR light ([0058]).
It would have been obvious to one of ordinary skill in the art to use the system of Davis to perform the adsorbing and desorbing process taught by Shinoda, in order to perform plasma etching in a known manner.  It would further be obvious to have the system of Davis detect IR light before or after the desorbing step, in order to monitor and correct the water temperature at various stages of the process with no unexpected result.
Response to Arguments
Applicant’s arguments with respect to claims 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881